EXHIBIT 10.1


 


AMENDMENT TO EMPLOYMENT AGREEMENT


 

AMENDMENT (this “Amendment”) made as of March 28, 2005 between GEXA Corp., a
Texas corporation and Neil Leibman (the “Executive”).  This Amendment amends the
employment agreement by and between GEXA Corp. and the Executive dated as of
October 27, 2004 (the “Agreement”) and shall be effective as set forth herein.

 

1.               Effective upon GEXA shareholder approval of the Agreement and
Plan of Merger, dated as of March 28, 2005 by and among FPL Group, Inc., FRM
Holdings, LLC (“Holdings”), WPRM Acquisition Subsidiary, Inc. and GEXA Corp, the
Agreement is hereby amended by deleting paragraph 5(g) relating to Change of
Control benefits in its entirety and replacing it with the following:

 

(g)                                 INTENTIONALLY RESERVED

 

2.               Effective immediately, the Agreement is hereby amended by
adding a new Section 15 thereto, to read as follows:

 

15. AMENDMENT. This Agreement shall not be amended or modified except in writing
and with the written consent of Holdings (which may be withheld in its sole
discretion).

 

3.               Except as amended herein, the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written, to be effective as of the date first written above.

 

 

 

GEXA CORP.

 

 

 

 


 


BY:


 /S/ DAVID K. HOLEMAN


 


 


 


 


 


 


EXECUTIVE


 


 

 

 /s/ Neil Leibman

 


 


NEIL LEIBMAN


 

 

--------------------------------------------------------------------------------